Title: To George Washington from John Moylan, 3 November 1781
From: Moylan, John
To: Washington, George


                  
                     Sir
                     Boston 3d Novr 1781
                  
                  Before I left Philadelphia I wrote Colonel Tilghman a few lines Requesting him to Inform Your Excellency that it had been determined to bring on the Clothing by Land, & that the Board of War had ordered me to proceed hither, for the purpose of sending it forward—I was accordingly furnished by Mr Morris with an order for the necessary Monies to Accomplish this Business; but on my Arrival here it gave me no small Uneasiness to find that the Funds he meant to Appropriate thereto had not been yet Collected; which reduced me to the necessity of recurring, as my only Resource, to the Exertions of this State.  I therefore Immediately applied to the governor whom, I must in Justice to him say, I have from the first Moment found Disposed to give me Every Assistance in his power, but it was not untill the 23d Ulto that the General Court voted a Sum for the purpose—In Certificates to be Received in paymt of Taxes and their nominal value.  a few Days were Spent in Endeavouring to pass those Certificates in the Country, but to no Effect.  I have however the pleasure to Inform your Excellency, that, after a good deal of Trouble & Difficulty I have at last contracted for the transportation of the Clothing as far as Fishkill.  35 Waggon Loads are all ready on the Way, & by the 8th Instt I hope to See all the goods Committed to my Charge in motion.  I shall follow them Immediately myself, & will Continue to give them all the Dispatch in my power on the Road at Fishkill I promise myself every Dispatch from the Exertions of the governor & Quarter Master of that State& if no Extraordinary Delays occurr I hope to have all the Clothing stored in Philada by the 8th of next Month.  it has Received no Considerable Damage on the Passage Every precaution has been Used to put the Bales & Casks in a proper condition for the Road.
                  I have given Directions to Appropriate the Clothing at Newburg to the Troops under the Command of General Heath.  the Coats I am Advised are nearly all dyed, & to make up any Deficiency of under Clothing I shall drop there such a proportion of what I bring on, as Justice to the rest of the Troops will Admit of.
                  It gives me pain to think that for some time past neither my Deputy nor myself have been at hand, to Attend more Immediatly to the orders of your Excellency.  on Receiving my orders for this place I wrote to Mr Brooks to proceed without delay to head Quarters but a Severe Indisposition wch he has not yet well Recovered from has hitherto prevented me from Setting out—& nothing been determined with regard to the salaries & other matters then Under the Consideration of Congress.  I had it not in my power to make Every Necessary Arrangement in the Department before I left Philadelphia.  Your Excelly I hope will have made proper Allowance for all these Circumstances, on my Return I hope to be Able to put things in a Regular Train.
                  Permit me Sir, from the Bottom of my heart to congratulate you on that late glorious Event wch Under the Direction of your Excellency has added so much Lustre to the American Arms, & which shoud Render the Name of a Frenchman for Ever Dear to this Country.  none believe me Sir, can more heartily participate in your feelings on this happy occasion, for none, I am Confident can be more Warmly Affected at Every thing that can contribute to your Happiness.  I request, Sir, you will Excuse this Freedom on the Respect & Attachmt with which I have the honor to be most Sincerely Your Excellencys Most Obedt & very Hble Servant 
                  
                     John Moylan
                     Clor Genl
                  
               